         Case 2:20-cv-00651-MJH Document 56 Filed 08/03/20 Page 1 of 20




                          IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                      PITTSBURGH

MEGAN JURIC, JUSTINE STUHL, ON                     )
BEHALF OF THEMSELVES AND ALL                       )
OTHERS SIMILARLY SITUATED;                         )                   2:20-CV-00651-MJH
                                                   )
                Plaintiffs,                        )
                                                   )
        vs.                                        )
                                                   )
                                                   )
DICK'S SPORTING GOODS, INC.,


                Defendant,

                                    Memorandum Opinion

       Plaintiffs have brought the within action against Defendant, Dick’s Sporting Goods, Inc.

(“Dick’s”), for a putative Fair Labor Standards Act (“FLSA”) collective action. (ECF Nos. 1 and

44). Dick’s has filed Motions to Compel Arbitration, Strike Consent Forms, and Dismiss the

Claims of those Purported Opt-in Plaintiffs, who have agreed to arbitrate claims, on the basis that

those individuals should be compelled to pursue their claims in arbitration. (“Motion to

Compel”) (ECF Nos. 7 and 19). The Purported Opt-in Arbitration Plaintiffs are Anthony

Albacete, Dennis Alvarez, Connor Donnelly, Joseph Downar, Steven Everitt, Lazaro Fuentes

Hernandez, Hillary Goodliff, John Hickey, Heather Jaxx, Kenneth Kanowitz, Alexis Lissabet,

Lorenzo Moreira, Lindsey Powell, Gina Pysola, Falon Saint James, Chad Sell, and Hunter

Whitaker. (ECF Nos. 3 and 15). The matter is now ripe for consideration.

       Upon consideration of Dick’s Motions to Compel Arbitration, Strike Consent Forms, and

Dismiss the Claims of the Purported Opt-in Plaintiffs and Briefs in Support (ECF Nos. 7, 8, 19,

and 20), Plaintiffs’ Brief in Opposition (ECF No. 43), Dick’s Reply Brief (ECF No. 45),

Plaintiffs’ Sur-Reply Brief (ECF No. 48), the Parties’ Joint Status Report (ECF NO. 51), and for

the following reasons, Dick’s Motion to Compel Arbitration will be granted.
         Case 2:20-cv-00651-MJH Document 56 Filed 08/03/20 Page 2 of 20




       I.      Background

       This lawsuit seeks to recover unpaid overtime compensation for Plaintiffs and

their similarly situated co-workers who have worked for Dick’s in the United States as exempt-

classified Assistant Sales Mangers and Assistant Store Managers at Defendant’s retail locations.

(ECF No. 44 at ¶ 1). Of the individuals who have sought consent to opt-in to the collective

action, Dick’s argues that seventeen (17) of the Purported Opt-In Arbitration Plaintiffs signed

and accepted a binding Agreement to Arbitrate Claims. (ECF Nos. 7 and 19). Accordingly,

Dick’s has moved to compel arbitration and dismiss those seventeen (17) Purported Opt-in

Arbitration Plaintiffs so that they can pursue their FLSA claims individually through arbitration.

Id. Plaintiffs challenge the validity of the formation of the Arbitration Agreement between

Dick’s and the Purported Opt-in Arbitration Plaintiffs. (ECF No. 43).

       The parties met and conferred regarding the pending Motion to Compel Arbitration and

filed a Joint Status Report. (ECF No. 51). In said Report, the Parties agreed that Plaintiffs

identified six “formation” challenges to the Arbitration Agreement: (1) Plaintiffs argue they did

not receive the Agreement; (2) Plaintiffs argue the Agreement was not signed by Dick’s; (3)

seven Plaintiffs assert that Dick’s pressured them to acknowledge the Agreement; (4) five

Plaintiffs asserted they do not recall acknowledging the Agreement; (5) three Plaintiffs deny

acknowledging the Agreement; and (6) one Plaintiff asserted that he unchecked his

acknowledgment of the Agreement through the human resources online program.

       II.     Standard of Review

               A. Court’s Authority to Address Contract Formation for Arbitration Agreements

        “[P]arties may agree to have an arbitrator decide not only the merits of a particular

dispute but also ... ‘whether the parties have agreed to arbitrate,’ ” in what is called a “delegation


                                                  2
           Case 2:20-cv-00651-MJH Document 56 Filed 08/03/20 Page 3 of 20




clause.” Henry Schein, Inc. v. Archer & White Sales, Inc., ––– U.S. ––––, 139 S. Ct. 524, 529,

202 L.Ed.2d 480 (2019) (quoting Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 68-69, 130

S.Ct. 2772, 177 L.Ed.2d 403 (2010)). However, even when questions of arbitrability have been

delegated to the arbitrator the court must decide issues concerning contract formation. Granite

Rock Co. v. Int'l Bd. of Teamsters, 561 U.S. 287, 296 (2010) (“[W]here the dispute at issue

concerns contract formation, the dispute is generally for the courts to decide.”); Buckeye Check

Cashing, Inc. v. Cardegna, 546 U.S. 440, 444 n.1, 126 S. Ct. 1204 (2006) (distinguishing

between arbitral questions of contract validity and nonarbitral questions of whether a contract

was “ever concluded”); Berkeley Cty. Sch. Dist. v. Hub Int'l Ltd., 944 F.3d 225 (4th Cir. 2019)

(“[T]he district court – rather than the arbitrator – [must] decide whether the parties have formed

an agreement to arbitrate.”).

                 B. Motion to Compel Arbitration Standard and Burden of Proof

          When adjudicating a motion to compel arbitration, the court must address two issues: (1)

whether the parties have entered into a valid written agreement to arbitrate, and (2) whether the

dispute in question falls within the scope of that agreement. Trippe Mfg. Co. v. Niles Audio

Corp., 401 F.3d 529, 532 (3d Cir.2005). Plaintiffs do not dispute that the FLSA claim would fall

within the scope of the Arbitration Agreement, but only if Purported Opt-in Arbitration Plaintiffs

entered into a valid written agreement. The party seeking to avoid arbitration bears the burden

of proving invalidity of an arbitration agreement. Comrey v. Discover Fin. Servs., Inc., 806 F.

Supp. 2d 778, 783 (M.D. Pa. 2011) (citing Green Tree Fin. Corp. v. Randolph, 531 U.S. 79, 92

(2000).

          The standard of review applicable to motions to compel arbitration varies. The Rule

12(b)(6) standard applies when it is “apparent” from the face of the complaint and documents



                                                  3
         Case 2:20-cv-00651-MJH Document 56 Filed 08/03/20 Page 4 of 20




upon which the complaint relies “that certain of a party’s claims are subject to an enforceable

arbitration clause....” Guidotti v. Legal Helpers Debt Resolution, LLC, 716 F.3d 764, 776 (3d Cir.

2013) (internal quotations omitted). See also Morina v. Neiman Marcus Grp., Inc., 2014 WL

4933022, at *6 (E.D. Pa. Oct. 1, 2014).

       On the other hand, if “ ‘the complaint and its supporting documents are unclear regarding

the agreement to arbitrate, or if the plaintiff has responded to a motion to compel arbitration with

additional facts sufficient to place the agreement to arbitrate in issue,’ ” then the Court should

permit limited discovery on the factual issue of whether there is a valid arbitration agreement.

Morina, 2014 WL 4933022, at *6 (quoting Guidotti, 716 F.3d at 776). Once this limited

discovery is complete, the movant may submit a renewed motion to compel arbitration, which

the Court will evaluate under the summary judgment standard. Guidotti, 716 F.3d at 776;

Morina, 2014 WL 4933022, at *6. If the Court then finds that summary judgment is

inappropriate because the party opposing the motion to compel arbitration can show “a genuine

dispute as to the enforceability of the arbitration clause,” then the Court may proceed to a trial

about “the making of the arbitration agreement....” Guidotti, 716 F.3d at 776 (internal quotations

omitted). See also Morina, 2014 WL 4933022, at *6. Thus, as a threshold matter, the Court must

determine whether an agreement to arbitrate is apparent from the Complaint and supporting

documents. See Guidotti, 716 F.3d at 776; Morina, 2014 WL 4933022, at *6.

       III.      Discussion

              A. Receipt of the Arbitration Agreement

       The Purported Opt-In Arbitration Plaintiffs challenge Dick’s Motion to Compel because

they did not receive a copy of the Arbitration Agreement. Because they did not receive the

Arbitration Agreement, the Purported Opt-In Arbitration Plaintiffs contend that Dick’s failed to



                                                  4
         Case 2:20-cv-00651-MJH Document 56 Filed 08/03/20 Page 5 of 20




satisfy a condition precedent to bind the employees, and thus there is no agreement to arbitrate.

Dick’s denies that the Arbitration Agreement requires that Dick’s delivers a hard copy to its

employees. Dick’s further contends that Plaintiffs misrepresent the language of the agreement

because the language of the Arbitration Agreement provides that by continuing to work after

receiving the Agreement, the employees are bound by the Agreement. Dick’s also argues that

the Arbitration Agreement provides that “receipt” occurs when the employee completes the

onboarding process within Dick’s human resources software. The parties agree that the Court

may decide this challenge on the existing record. (ECF No. 51 at p. 3).

        In her Declaration, Deborah Victorelli, Dick’s Sporting Goods’ Vice President of

Human Resources, states that Dick’s utilizes a customized version of PeopleSoft software for its

Human Resources Management System (“HRMS”). (ECF No. 8-1 at ¶2). PeopleSoft includes

a self-service employee portal through which Dick’s employees access, input, and retrieve

information about their employment with Dick’s. Id. During their employment, the Purported

Opt-in Arbitration Plaintiffs executed Dick’s Agreement to Arbitrate Claim. Id. at ¶ 4. New

employees execute the Arbitration Agreement during an onboarding process that includes

inputting information when they are given access to a computer terminal. Id. at ¶ 5. The

onboarding process presents the employee with a series of electronic forms that must be filled

out by the employee. Id. at ¶ 6. When employees reach the stage of the Arbitration Agreement,

they have the option to click a hyperlink and receive a PDF copy of the Agreement to Arbitrate

Claims. Id. at ¶ 9. Employees are also permitted to print out a copy of the Agreement for their

own records. Id. After an employee has reviewed the Agreement to Arbitrate Claims, the

software does not allow them to proceed until they affirmatively acknowledge receiving and




                                                 5
           Case 2:20-cv-00651-MJH Document 56 Filed 08/03/20 Page 6 of 20




agreeing to the terms of the Agreement to Arbitrate Claims by selecting a check box labeled

“Arbitration Agreement Acknowledgment.” Id. at ¶ 11.

       In response, seven of the Purported Opt-in Arbitration Plaintiffs submitted declarations in

which they recall acknowledging receipt of the Arbitration Agreement (ECF Nos. 43-2, 43-7,

43-8, 43-11, 43-12, 43-14, and 43-16), while eight of the Purported Opt-in Arbitration Plaintiffs

either denied or could not recall whether they acknowledged receipt of the Arbitration

Agreement (ECF Nos. 43-3, 43-4, 43-5, 43-6, 43-9, 43-10, 43-13, and 43-15). Dick’s ran an

inquiry into the PeopleSoft system and provided a date and time stamp wherein all Purported

Opt-in Arbitration Plaintiffs had acknowledged receipt of the Arbitration Agreement. (ECF No.

8-1 at pp. 33-40). The Purported Opt-in Arbitration Plaintiffs do not refute the acknowledgment

process described in Deborah Victorelli’s declarations.

       Plaintiffs have cited no case law that an arbitration agreement is only valid when the

signatory is provided with a copy of the agreement. Courts instead have held that physical

receipt of or a physical signature of an arbitration agreement is unnecessary. See e.g. Keller v.

Pfizer, Inc., 2018 WL 5841865, * 3 (M.D.Pa. Nov. 8, 2018) (rejecting plaintiff’s argument that

she should not be bound by the arbitration agreement simply because she did not sign a physical

paper contract as archaic) 1. Further, courts have held that a “party may manifest assent to a

contract by clicking a link on a website.” Argun v. Neiman Marcus Grp., Inc., 2020 WL

1272247, at *9 (D.N.J. Mar. 16, 2020).




       1
          While the Purported Opt-in Arbitration Plaintiffs worked for Dick’s in multiple states,
Plaintiffs contend that Pennsylvania contract law applies with regard to the formation of contracts.
(ECF No. 43 at p. 7). As the parties agree on choice of law, the Court will conduct no independent
analysis on the same.
                                                 6
         Case 2:20-cv-00651-MJH Document 56 Filed 08/03/20 Page 7 of 20




       Here, Deborah Victorelli described the onboarding process for the Purported Opt-in

Arbitration Plaintiffs, wherein she describes a process by which employees affirmatively

acknowledge receiving and agreeing to the Agreement to Arbitrate Claims. In that process, each

employee must acknowledge receipt before completing the onboarding process and beginning

employment. While some of the purported Opt-in Arbitration Plaintiffs have denied

acknowledging receipt of the Arbitration Agreement, Dick’s HRMS reports refute these denials.

In response to Dick’s motions, Plaintiffs have produced no affidavits or other evidence that

rebuts Dick’s onboarding process or the accuracy of its record keeping methods. By design, the

onboarding process for the Purported Opt-in Arbitration Plaintiffs could not have been

completed unless each acknowledged receipt of the Arbitration Agreement. Furthermore,

Plaintiffs provide no legal authority that would have required Dick’s to provide anything other

than the text of the Arbitration Agreement through the electronic onboarding process.

Therefore, Plaintiffs arguments, regarding receipt and/or acknowledgment of the Arbitration

Agreement, lack merit. It is apparent from the face of the Complaint and supporting documents

that all Opt-in Arbitration Plaintiffs received a copy of the Arbitration Agreement.

       Accordingly, the Court rejects Plaintiffs’ challenge to Defendant’s Motion to Compel

Arbitration on the basis that Purported Opt-in Arbitration Plaintiffs failed to receive a copy of the

Arbitration Agreement.

           B. Lack of Dick’s Signature on Arbitration Agreement

       Plaintiffs next challenge Dick’s Motion to Compel Arbitration because Dick’s did not

sign the Arbitration Agreements, and thus did not fulfill a condition precedent to contract

formation. Dick’s contends that no authority supports Plaintiffs’ arguments. The parties do not

dispute that Dick’s did not sign the Arbitration Agreement. Under the terms of the Arbitration



                                                 7
         Case 2:20-cv-00651-MJH Document 56 Filed 08/03/20 Page 8 of 20




Agreement, the Federal Arbitration Act (“FAA”) governs its enforceability. (ECF No. 8-1 at p.

19). The parties agree that the Court may decide this challenge on the existing record. (ECF No.

51 at p. 4).

        As a general rule, signatures are not required unless such signing is expressly required by

law or by the intent of the parties. Shovel Transfer & Storage, Inc. v. Pennsylvania Liquor

Control Bd., 559 Pa. 56, 63, 739 A.2d 133, 136 (1999). The Arbitration Agreement, by its

terms, does not require signature as a condition precedent to enforce, and the FAA requires only

that the Arbitration Agreement be written, not that it be signed. 9 U.S.C. § 2. By the

Agreement’s terms, receipt of the Agreement and continued employment constitute acceptance.

(ECF No. 8-1 at p. 19). That the Agreement contains a signature line does not affect its

enforceability. See Hoffman v. Compassus, 2019 WL 1791413, *8 (E.D. Pa. 2019) (holding that

lack of signature is not material and does not render the arbitration agreement invalid and that

continued employment sufficiently demonstrates the acceptance and consideration required for

an enforceable arbitration agreement).

        Here, neither the Arbitration Agreement nor the FAA requires that the parties must sign

the Agreement as a condition precedent to be bound. No explicit condition had to be satisfied

before the Agreement was made, and the Purported Opt-in Arbitration Plaintiffs manifested their

acceptance by continuing to work at Dick’s. Therefore, it is apparent from the face of the

Complaint and supporting documents that it is immaterial whether or not Dick’s signed the

Arbitration Agreement.

        Accordingly, the Court rejects Plaintiffs’ challenge to Defendant’s Motion to Compel

Arbitration on the basis that Dick’s did not sign the Arbitration Agreement.

               C. Alleged Pressure to Acknowledge the Arbitration Agreement



                                                 8
         Case 2:20-cv-00651-MJH Document 56 Filed 08/03/20 Page 9 of 20




       Plaintiffs next challenge Dick’s Motion to Compel Arbitration on the basis that Dick’s

pressured seven of the Purported Opt-in Arbitration Plaintiffs to acknowledge the Arbitration

Agreement. Dick’s contends that these claims are immaterial, because, at most, even if the seven

Purported Opt-in Arbitration Plaintiffs were pressured to acknowledge receipt, they were not

pressured to opt-in to the arbitration agreement. Dick’s contends that the Court can decide this

issue without any further development of the record. (ECF No. 51 at p. 4). Plaintiffs have

requested discovery on the following issues 1) whether Dick’s communicated to employees that

they could opt out without suffering negative repercussions; and (2) to inquire about the basis by

which Victorelli asserts that 950 employees have opted out without suffering negative

repercussions of any kind. (ECF No. 43 at p. 18).

       Among the seven Purported Opt-in Arbitration Plaintiffs who fall into this category, they

have declared as follows:

       Anthony Albacete

       My Store Manager at the time, B.J. Chavez, advised me that Dick’s required that
       all employees sign the acknowledgement of the Arbitration Agreement. It was my
       understanding that failure to sign the acknowledgement of the Arbitration
       Agreement would result in discipline or termination. Thus, I felt pressured to sign
       the acknowledgement of the Arbitration Agreement. (ECF No. 43-2 at ¶ 3).

       Hillary Goodliff

       Dick’s required that I acknowledge receipt of the Arbitration Agreement. At the
       time, there was significant pressure from Dick’s to ensure that everyone acknowledge the
       Arbitration Agreement. In fact, I recall that the District Manager, Steve Bowers,
       advised on a conference call and/or over email that it was mandatory for all
       employees to acknowledge receipt of the Arbitration Agreement. This message
       was echoed by the Store Manager, James Ferry. It was my understanding that
       failure to sign the acknowledgement of the Arbitration Agreement would result in
       discipline or termination. Thus, I felt pressured to sign the acknowledgement of
       the Arbitration Agreement. (ECF No. 43-7 at ¶¶ 3-4).

       John Hickey



                                                9
Case 2:20-cv-00651-MJH Document 56 Filed 08/03/20 Page 10 of 20




Dick’s required that I acknowledge receipt of the Arbitration Agreement. At the
time, there was significant pressure from Dick’s to ensure that everyone
acknowledge the Arbitration Agreement. It was my understanding that failure to
sign the acknowledgement of the Arbitration Agreement would result in discipline
or termination. Thus, I felt pressured to sign the acknowledgement of the
Arbitration Agreement. (ECF No. 43-8 at ¶¶ 3-4).

Alexis Lissabet

Dick’s required that I acknowledge receipt of the Arbitration Agreement. At the
time, there was significant pressure from Dick’s to ensure that everyone
acknowledge the Arbitration Agreement. In fact, I recall my District Manager,
Ashley (last name unknown), advised that Dick’s was requiring that everyone
sign the acknowledgement of the Arbitration Agreement. This message was
echoed by my Store Manager, Jeff Barrish. It was my understanding that failure to
sign the acknowledgement of the Arbitration Agreement would result in discipline
or termination. Thus, I felt pressured to sign the acknowledgement of the
Arbitration Agreement. (ECF No. 43-11 at ¶¶ 3-4).

Lorenzo Moreira

Dick’s required that I acknowledge receipt of the Arbitration Agreement. At the
time, there was significant pressure from Dick’s to ensure that everyone
acknowledge the Arbitration Agreement. In fact, I recall that the District Manager
and/or Regional Administrative Assistant would send weekly reports listing who
had not yet acknowledged the Arbitration Agreement and pressure the stores to
ensure that the outstanding employees acknowledge the Arbitration Agreement by
their very next shift. It was my understanding that failure to sign the
acknowledgement of the Arbitration Agreement would result in discipline or
termination. Thus, I felt pressured to sign the acknowledgement of the Arbitration
Agreement. (ECF No. 43-12 at ¶¶ 3-4).

Falon Saint James

I recall Dick’s rolling out the Arbitration Agreement. At the time, there was
significant pressure from Dick’s to ensure that all employees acknowledge the
Arbitration Agreement. My District Manager sent weekly lists to my Store
Manager showing who had not acknowledge the agreement and the employees
whose names were contained on the list would be pressured to acknowledge the
Arbitration Agreement and told they could not work until they signed it. I did not
want to sign the agreement, and delayed in doing so, but ultimately Dick’s
required that I acknowledge receipt of the Arbitration Agreement. It was my
understanding that failure to sign the acknowledgement of the Arbitration
Agreement would result in discipline or termination. (ECF No. 43-14 at ¶ 3).

Hunter Whitaker


                                        10
        Case 2:20-cv-00651-MJH Document 56 Filed 08/03/20 Page 11 of 20




       Dick’s required that I acknowledge receipt of the Arbitration Agreement. At the
       time, there was significant pressure from Dick’s to ensure that everyone
       acknowledge the Arbitration Agreement. In fact, I recall that there was a quota of
       “90%.” I do not specifically recall if the 90% quota referenced the percentage of
       employees who had acknowledge the Arbitration Agreement or whether 90% of
       employees needed to not opt-out of the Arbitration Agreement. It was my
       understanding that failure to sign the acknowledgement of the Arbitration
       Agreement would result in discipline or termination. Thus, I felt pressured to sign
       the acknowledgement of the Arbitration Agreement.

Pursuant to the language of the Arbitration Agreement, Dick’s employees are permitted to opt-

out of the Agreement to Arbitrate Claims without suffering any negative repercussions. (ECF

No. 8-1 at p. 22). The Agreement itself sets forth the procedures for opting-out. Id. at pp. 21-22.

The Arbitration Agreement states in relevant part as follows:

       EMPLOYEE OPT-OUT RIGHTS: EMPLOYEE HAS THIRTY (30) DAYS
       AFTER RECEIVING THIS AGREEMENT TO OPT OUT OF ARBITRATION.
       IF EMPLOYEE OPTS OUT, THEN NEITHER THE COMPANY NOR THE
       EMPLOYEE WILL BE BOUND BY THE TERMS OF THIS AGREEMENT.
       TO OPT OUT EMPLOYEE MUST: (1) NOTIFY THE COMPANY IN
       WRITING THAT EMPLOYEE IS OPTING OUT, (2) SIGN THE WRITING;
       AND (3) SEND THE SIGNED WRITTEN NOTICE TO THE COMPANY'S
       SENIOR VICE PRESIDENT OF HUMAN RESOURCES ATTACHED TO AN
       E-MAIL AT HRSolutions@dcsg.com AND/OR BY CERTIFIED MAIL TO
       DICK'S SPORTING GOODS, INC., 345 COURT STREET, CORAOPOLIS, PA,
       15108, ATTN SENIOR VICE PRESIDENT OF HUMAN RESOURCES SO
       THAT THE SENIOR VICE PRESIDENT OF HUMAN RESOURCES
       RECEIVES IT NO LATER THAN THIRTY (30) DAYS AFTER THE DATE
       EMPLOYEE RECEIVED THIS AGREEMENT. SUCH WRITTEN NOTICE
       MAY SIMPLY STATE, "I WISH TO OPT OUT OF THE ARBITRATION
       PROGRAM" OR WORDS TO THAT EFFECT. IF NO SUCH NOTICE IS
       DELIVERED BEFORE THE THIRTYDAY DEADLINE, THEN THIS
       AGREEMENT WILL BECOME FULLY EFFECTIVE AND BINDING UPON
       THE DATE BELOW. IF EMPLOYEE OPTS OUT, THE DECISION TO DO SO
       WILL NOT ADVERSELY AFFECT EMPLOYEE’S EMPLOYMENT IN ANY
       WAY.

       I ACKNOWLEDGE THAT I HAVE REVIEWED THIS AGREEMENT
       AND THAT I UNDERSTAND THAT I HAVE THIRTY (30) DAYS TO
       OPT OUT OF ARBITRATION IF I DO NOT WISH THIS AGREEMENT
       TO APPLY TO ME. THIS ACKNOWLEDGMENT OF RECEIPT MAY BE
       SIGNED ELECTRONICALLY.


                                                11
        Case 2:20-cv-00651-MJH Document 56 Filed 08/03/20 Page 12 of 20




(ECF No. 8-1 at p. 13).

       “Parties cannot be permitted to repudiate their written contracts merely by asserting that

they neglected to read them, or did not really mean them.” Bullick v. Sterling Inc., 2004 WL

2381544, at *5 (E.D.Pa. Oct.21, 2004); see also Green v. Shearson Lehman/Am. Express Inc.,

No 85-1368, 1985 WL 2640, at *1 (E.D.Pa. Sept.10, 1985) (citing Standard Venetian Blind Co.

v. Am. Empire Ins. Co., 503 Pa. 300, 469 A.2d 563 (Pa.1983)). In addition, ignorance of the

contents of a document before signing is no defense to a contractual obligation under

Pennsylvania law. Tose v. First Pa. Bank, N.A., 648 F.2d 879, 900 (3d Cir.1981); Estate of

Brant, 463 Pa. 230, 235-36, 344 A.2d 806 (Pa.1975).

       First, with the regard to Plaintiffs’ request for further discovery as to “whether Dick’s

communicated to employees that they could opt out without suffering negative repercussions,”

discovery is not necessary given the relevant language of the Arbitration Agreement. The

provisions clearly communicated that Dick’s would not take adverse action against any opt-out

employee. The pressure, as Plaintiffs assert, is misleading in that Dick’s only required

employees to acknowledge the Arbitration Agreement. Employees were expressly given the

option to opt-out, with no adverse employment action, if and when they followed the prescribed

procedures. The language within the document was clear and each employee could have

followed the prescribed procedures to opt-out of arbitration without adverse employment

consequences.

       Second, with regard to Plaintiff’s request to determine “upon what basis Victorelli asserts

that 950 employees have opted out without suffering negative repercussions of any kind,” such

discovery is not relevant to the plaintiffs’ argument that each felt pressure at the time each

acknowledged the opt-in agreement. How and why other employees experienced any adverse

                                                 12
        Case 2:20-cv-00651-MJH Document 56 Filed 08/03/20 Page 13 of 20




consequences for opting-out has no bearing upon any alleged pressure each opting-in employee

felt when completing the opt-in process. The focus for the Plaintiffs’ argument is what each

knew at the time each completed the process. Further, Plaintiffs have not asserted that, as of the

date they acknowledged the Arbitration Agreement, they knew of any opt-out employees who

had experienced any negative repercussions.     In addition, no Opt-in Arbitration Plaintiff has

made any assertion of fact to support that, as of the date each signed the agreement, Dick’s

would have imposed any negative repercussions if an employee opted-out. The Plaintiffs’

discovery request to this issue only invites a speculative fishing expedition.

        Finally, requiring employees to acknowledge an arbitration agreement, containing

express language to communicate that an opt-out decision is permissible with no negative

employment consequence, is an acceptable condition of continued employment. In addition, an

agreement, which provides that an employee, who does not expressly opt-out of arbitration and

who thereafter continues employment, is deemed to have accepted the agreement to arbitrate, is

valid. See, e.g. Smaller v. JRK Residential Mgmt. Corp., No. CV 16-2066, 2017 WL 616742, at

*3 (E.D. Pa. Feb. 15, 2017) (continued employment provides sufficient consideration for

arbitration agreements under Pennsylvania law). Therefore, further discovery on this issue is not

necessary. Plaintiffs challenge can be decided based upon the record presented.

       It is apparent from the face of the Complaint and supporting documents that any alleged

pressure upon the Purported Opt-in Plaintiffs was illusory, as the documents expressly requested

that each employee only acknowledge the agreement, provided opt-out ability, communicated no

adverse employment consequences for any who opt-out, and provided that non-opt-out

employees who continued employment accepted the agreement to arbitrate. Accordingly, the

Court rejects Plaintiffs’ challenge to Defendant’s Motion to Compel Arbitration on the basis that



                                                 13
         Case 2:20-cv-00651-MJH Document 56 Filed 08/03/20 Page 14 of 20




Dick’s allegedly pressured Purported Opt-In Arbitration Plaintiffs to acknowledge the

Arbitration Agreement.

              D. Lack of Recollection of Acknowledging Agreement.

        Plaintiffs next challenge Defendant’s Motion to Compel because five Purported Opt-in

Arbitration Plaintiffs assert that they did not recall acknowledging the Arbitration Agreement.

Dick’s contends that lack of memory is irrelevant. Dick’s asserts that the Court can decide this

challenge on the existing record. (ECF No. 51 at p. 4). Purported Opt-in Arbitration Plaintiffs

Everitt, Fuente Hernandez, Jaxx, Powell, and Sell all claim that they do not recall acknowledging

receipt of the Arbitration Agreement. Everitt, Fuente Hernandez, Jaxx, and Powell each declared

as follows:

        I have no recollection of ever receiving or acknowledging receipt the Arbitration
        Agreement. While I do recall completing paperwork during the onboarding process,
        I do not recall being presented with additional paperwork or being asked to
        acknowledge an Arbitration Agreement thereafter. If I had received the Arbitration
        Agreement as Dick’s claims, I would have either refused to acknowledge my
        receipt of the document to demonstrate my unwillingness to be bound by its terms
        or exercised my option to opt out of the Arbitration Agreement. Had I received the
        Arbitration Agreement, I would not have voluntarily waived my right to participate
        in lawsuit like this one or to a jury trial. (ECF Nos. 43-5 at ¶¶ 3-4; 43-6 at ¶¶ 3-4;
        43-9 at ¶¶ 3,5; 43-13 at ¶¶ 3-4; )

Sell similarly declared as follows, “I recall completing onboarding documents, but do not recall

the Arbitration Agreement being part of the onboarding documents I completed.” (ECF No. 43-

15 at ¶ 3).

        As explained above by Deborah Victorelli, the PeopleSoft program recorded the actions

of the Purported Opt-in Arbitration Plaintiffs via date and time stamp confirming that they

acknowledged receipt of the Arbitration Agreement. (ECF No. 8-1 at pp. 33-40). Again, the

Purported Opt-in Arbitration Plaintiffs do not refute the onboarding and/or acknowledgment

process described in Deborah Victorelli’s declaration. Dick’s also submitted a declaration from

                                                 14
        Case 2:20-cv-00651-MJH Document 56 Filed 08/03/20 Page 15 of 20




Kelly Holtzman, a Senior Manager of Human Resources Information Systems. (ECF No. 45-1).

In her declaration, Ms. Holtzman asserted that new hires received a unique Network user ID with

a randomly generated password. (ECF No. 45-1 at ¶ 2). New hires are then prompted to reset

the password to something secret and unique. Id. at ¶ 4. Ms. Holtzman asserts that these new

passwords, which are used to log in to PeopleSoft, are not shared with other employees or

supervisors. Id. She further asserts that the PeopleSoft program database only records a date and

time stamp for an acknowledgement of the Arbitration Agreement if the employee has first

logged in with his or her user ID and secret password that said employee created. Id. at ¶ 15.

According to Ms. Holtzman, another employee or supervisor is not able to login and

acknowledge the Arbitration Agreement on behalf of another employee. Id. Plaintiffs have not

asserted that any of this data processing information from Ms. Victorelli or Ms. Holtzman.

is not accurate and/or manipulated.

        “[P]arties are presumed to have knowledge of contracts they have signed.” Quilloin v.

Tenet HealthSystem Philadelphia, Inc., 673 F.3d 221, 237 (3d Cir. 2012). “With respect to

contractual disputes, federal courts have consistently held that a party’s failure to recall a

relevant event is insufficient to raise an issue as to the occurrence of that event.” Gomez v. Rent-

A-Ctr., Inc., No. 2:18-CV-1528-KM-SCM, 2018 WL 3377172, at *3 (D.N.J. July 10, 2018)

(finding that a plaintiff’s certification that she did not remember electronically signing an

arbitration agreement was insufficient to defeat a motion to compel arbitration).

       Here, Plaintiffs’ assertion, that certain Purported Opt-In Arbitration Plaintiffs do not

remember executing the Arbitration Agreements, does not create a factual dispute. Dick’s

records demonstrate that each employee or new hire logs in using his or her personal account to

execute the Arbitration Agreement. Plaintiffs have only raised the issue of recollection, and they



                                                  15
        Case 2:20-cv-00651-MJH Document 56 Filed 08/03/20 Page 16 of 20




have not raised the issue that the electronic process or the produced data is inaccurate.   In light

of the Plaintiffs’ positions and declarations provided by Dick’s, the Court may decide this

challenge on the existing record. It is apparent from the face of the Complaint and supporting

documents that there is no issue of fact whether the Purported Opt-in Arbitration Plaintiffs

received and acknowledged receipt of the Arbitration Agreement. Plaintiffs are presumed to

have received the Arbitration Agreement whether they currently recollect or not.

       Accordingly, the Court rejects Plaintiffs’ challenge to Dick’s Motion to Compel on the

basis that Purported Opt-in Arbitration Plaintiffs do not recall having acknowledged the

Arbitration Agreement.

           E. Denial of Arbitration Agreement Acknowledgment

       Three Purported Opt-in Arbitration Plaintiffs, Alvarez, Donnelly, and Kanowitz, contend

that Dick’s Motion to Compel should be denied because each expressly denies acknowledging

receipt of the Arbitration Agreement. Dick’s argues that merely denying acknowledging

acceptance of an arbitration agreement does not disprove formation. Dick’s contends the Court

may decide this challenge on the existing record. (ECF No. 51 at p. 5). In their declarations,

Alvarez, Donnelly, and Kanowitz assert as follows:

       Dennis Alvarez

       I did not ever receive or acknowledge receipt of the Arbitration Agreement. I do
       not recognize this document and never acknowledged receipt or otherwise
       submitted anything to reflect my agreement to be bound by its terms. (ECF No. 43-
       3 at ¶3).

       Connor Donnelly

       While I recall seeing this document during my employment at Dick’s, I personally
       never acknowledged receipt or otherwise submitted anything to reflect my
       agreement to be bound by its terms. Dick’s claim that I signed an Arbitration
       Agreement on July 5, 2016 is false because I recall the Arbitration Agreement



                                                 16
           Case 2:20-cv-00651-MJH Document 56 Filed 08/03/20 Page 17 of 20




       being rolled out, but I had already moved stores and was working as an ASM at
       the time, so the roll out of the Arbitration Agreement could not have
       been prior to approximately October 2017. (ECF No. 43-4 at ¶¶ 4-5).

       Ken Kanowitz

       I personally never acknowledged receipt or otherwise submitted anything to
       reflect my agreement to be bound by its terms. I do recall participating in an
       onboarding process on April 2, 2018, however the only forms that I recall
       reviewing during this process were tax forms. As a new employee, I did not have
       my own login credentials at the time of onboarding. Therefore, for me to
       complete the onboarding paperwork, my hiring manager, who I believe was Kim
       (last name unknown), had to assist me with the login process. I do not know
       whether my hiring manager or somebody else acknowledged the Arbitration
       Agreement on my behalf. (ECF No. 43-10 at ¶¶ 3-5).

As detailed above, Ms. Victorelli and Ms. Holtzman have described in detail the PeopleSoft

program, acknowledgment process, and electronic record keeping by Dick’s. Said records

indicate that Alvarez, Donnelly, and Kanowitz acknowledged receipt of the Arbitration

Agreement. (ECF No. 45-1). Again, as above, other than their denial, Plaintiffs have not raised

any issue as to the accuracy of these records or the veracity of Dick’s Arbitration Agreement

process.

       Under Pennsylvania law, contracts are enforceable merely by showing that the parties

manifest an intent to be bound by the terms of the agreement (i.e., offer and acceptance). See

Johnston the Florist, Inc. v. TEDCO Constr. Co., 657 A.2d 511, 516 (Pa. Super. 1995). In

circumstances such as this one, where plaintiffs denied agreeing to arbitration but electronic

records proved otherwise, courts have rejected those challenges as a basis to deny contract

formation. See Schrock v. Nomac Drilling, LLC, 2016 WL 1181484, at *3 (W.D. Pa. Mar. 28,

2016) (noting that, where the plaintiff was required to use private login information, known only

to him, to electronically acknowledge an arbitration agreement, “[p]laintiff’s naked assertions

that he never did so are insufficient to lead the Court to conclude otherwise” [emphasis added]);



                                                17
        Case 2:20-cv-00651-MJH Document 56 Filed 08/03/20 Page 18 of 20




Dicent v. Kaplan Univ., 2018 WL 4171600 (M.D. Pa. June 15, 2018), report and

recommendation adopted, 2018 WL 4169072 (M.D. Pa. Aug. 30, 2018), aff'd, 758 F. App'x 311

(3d Cir. 2019) (where proper “security measures” were taken to “verify the electronic signature”

of the plaintiff, the plaintiff “failed to create a genuine issue of fact as to whether she assented to

the Arbitration Agreement”) ; see, e.g., Aldrich v. Univ. of Phx., Inc., 661 F. App'x 384, 390-91

(6th Cir. 2016) (compelling arbitration and dismissing action where plaintiff was provided the

arbitration agreement through the company’s intranet, despite plaintiffs’ submission of

declarations denying acknowledgment of the agreement); Lockette v. Morgan Stanley, 2018 WL

4778920, at *4 (S.D.N.Y. Oct. 3, 2018) (“a plaintiff’s mere denial of receipt of an email

containing arbitration agreement was insufficient” to deny a motion to compel arbitration);

Locke-O'Dell v. Glob. Client Sols., LLC, 12-2009-CM, 2012 WL 1033624, at *3 (D. Kan. Mar.

27, 2012) (rejected plaintiff’s argument against arbitration, where she argued that “she did not

receive a copy of the [arbitration] agreement and that its contents were unknown to her at the

time it was made,” and that “she did not execute or initial each page of the agreement, but that

the agreement was signed ‘using an electronic signature that plaintiff did not sanction and would

not have sanctioned if she were armed with the truth’”).

        Here, the Plaintiffs do not dispute that the three Purported Opt-In Arbitration Plaintiffs,

who each denies signing the Arbitration Agreement, continued to work at Dick’s, which

manifested assent according to the terms of the Arbitration Agreement. (ECF No. 8-1 at p. 19).

As above, the Plaintiffs do not refute the methods utilized by Dick’s in its recordkeeping

practices or the process by which the PeopleSoft system operates. Plaintiffs only offer their

blanket denials. Such are insufficient to create a genuine issue of fact to warrant further

discovery or to deny Dick’s Motion to Compel.



                                                  18
        Case 2:20-cv-00651-MJH Document 56 Filed 08/03/20 Page 19 of 20




       Accordingly, the Court rejects the Purported Opt-in Arbitration Plaintiffs’ challenge to

Dick’s Motion to Compel Arbitration based upon said plaintiffs’ denial of having acknowledged

the Arbitration Agreement.




           F. Unchecking acknowledgment of the Agreement.

       Purported Opt-In Arbitration Plaintiff Anthony Albacete argues that Dick’s Motion to

Compel should be denied because he attempted to subsequently opt-out of the Agreement by

later unchecking the acknowledgment box through PeopleSoft. Dick’s argues that Mr. Albacete

did not act to opt-out within 30 days of his acknowledgement; and thus, he did not comply with

the proper opt-out procedures.

        Anthony Albacete recalls, and Dick’s electronic computer records confirm, that he

acknowledged receipt of the Arbitration Agreement on August 1, 2016 at 9:09 a.m. (ECF No.

43-2 at ¶¶ 2-3). He declares that he attempted to uncheck the box reflecting the

acknowledgement “a few months later” and/or “in late 2016.” Id. at ¶¶ 5-6. Thereafter, he

continued to work for Dick’s for two additional years. Id. at ¶ 8. As outlined in the Arbitration

Agreement, an employee may opt out of the Arbitration Agreement by providing a statement in

writing to Dick’s human resources, but the employee must do so within 30 day of

acknowledgment. (ECF No. 8-1 at p. 13).

       Here, Mr. Albacete does not challenge the validity of the procedures outlined in the

Arbitration Agreement. He did not opt-out in writing within the required 30-day time period.

Therefore, under the plain terms of the Agreement, which are not in dispute, Mr. Albacete did

not properly opt-out of the Arbitration Agreement. It is apparent from the face of the Complaint



                                               19
        Case 2:20-cv-00651-MJH Document 56 Filed 08/03/20 Page 20 of 20




and supporting documents that Mr. Albacete’s arguments fail to relieve him from his obligation

to arbitrate under the Arbitration Agreement.

       Accordingly, the Court rejects the Purported Opt-In Arbitration Plaintiff’s challenge to

Dick’s Motion to Compel on the basis that Mr. Albacete subsequently unchecked his prior

acceptance of the acknowledgment box.

IV. Conclusion

       Upon consideration of Dick’s Motions to Compel Arbitration, Strike Consent Forms, and

Dismiss the Claims of the Purported Opt-in Plaintiffs and Briefs in Support (ECF Nos. 7, 8, 19,

and 20), Plaintiffs’ Brief in Opposition (ECF No. 43), Dick’s Reply Brief (ECF No. 45),

Plaintiffs’ Sur-Reply Brief (ECF No. 48), the Parties’ Joint Status Report (ECF NO. 51), and for

the foregoing reasons, Defendant’s Motion to Compel Arbitration is granted.     The Purported

Opt-In Plaintiffs’ Consent Forms (ECF Nos. 3 and 15) for Albacete, Alvarez, Donnelly, Downar,

Everitt, Fuentes Hernandez, Goodliff, Hickey, Jaxx, Kanowitz, Lissabet, Moreira, Powell,

Pysola, Saint James, Sell, and Whitaker are stricken, and said Purported Opt-in Plaintiffs shall be

dismissed.

        As this decision renders Plaintiffs’ Motion to Stay (ECF No. 21) moot, the same shall be

dismissed.

       A separate order will follow.



DATE: August 3 , 2020                                        ________________________
                                                             Marilyn J. Horan
                                                             United States District Judge




                                                20
